                                                                                Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION


JOHN W. BENNETT, JR. et al.,

                  Plaintiffs,

v.                                              CASE NO. 5:18cv278-RH-MJF

DEPARTMENT OF CHILDREN &
FAMILIES et al.,

                  Defendants.

_____________________________/


                                ORDER OF DISMISSAL


         This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 11. No objections have been filed. Upon consideration,

         IT IS ORDERED:

         The report and recommendation is accepted and adopted as the court’s

opinion. The clerk must enter judgment stating, “This case is dismissed without

prejudice.” The clerk must close the file.

         SO ORDERED on August 7, 2019.

                                         s/Robert L. Hinkle
                                         United States District Judge




Case No. 5:18cv278-RH-MJF
